Hatch, J.:
The plea of tender is unavailing, as it was not made to appear that any money was produced at the time when the tender was claimed to have been made, or that any formal requisites were observed sufficient to make a valid tender. It was said in Eddy v. Davis (116 N. Y. 247): “ A tender imports not only readiness and ability to perform, but actual production of the thing to be delivered. The formal requisite of a tender may be waived, but to establish a waiver there must be an existing capacity to perform.” The only thing disclosed by the evidence is- that the testator did not intend to take the money, and it may be that from such situation, if it had been made to appear that the maker of the note had the ability to perform, there could be inferred a waiver of the formal requisites, but there is no evidence to show that he either had the money at the time of the tender ready to pay or that he had the means of producing it at the time. The tender of payment did not discharge the debt and the mere expression by the testator that he desired *532the money to be used for other purposes and did not intend to take it in discharge of the note worked no estoppel upon him to subsequently change his mind and demand payment of it. Consequently the tender had no effect upon the note and it remained a subsisting obligation.
So far as the plea of the discharge of the note, by way of counterclaim to the defendant’s claim made against the estate of the testator is concerned, it is sufficient to say , that it was not used as a counterclaim in that proceeding, but simply as evidence in rebuttal" of the defendant’s claim. As such it was competent for the purpose of showing an indebtedness of the defendant to the testator which might, dependent upon circumstances, tend to rebut the inference that there was a large indebtedness in favor of the defendant against the testator, as the former’s liability upon the promissory note might be entirely inconsistent with the existence of a large claim in his favor against the testator. But whether it had great or little probative force is not of consequence, as it appears not to have been used as an offsét or counterclaim to the defendant’s demand, and, consequently, it was not discharged by any judgment or determination had in that proceeding.
This brings us to the main question in the case, the construction of the written declaration of the testator, which was found in the envelope which contained the note after his death. It is probably true that this declaration was sufficient to discharge defendant’s obligation upon the promissory note within the authority of Wekett v. Raby (2 Bro. P. C. [2d ed.] 386). The declaration therein was made a few days before the death of the testator in these words : “ I have Baby’s bond which I keep ; I don’t deliver it up, for I may live to want it more than he ; but when I die he shall have it, he shall not be asked or troubled for it.” Suit having been brought upon the bond it was ordered to be delivered up and canceled, and such decision was affirmed by the High Court of Parliament upon appeal. The declaration in.the present case is in one view stronger than the declaration, in that case, for therein there was the express intention of the testa or to keep the bond as a subsisting obligation against Baby and it was not to be enforced save in the event of his death, when the declaration was to take effect. In the writing under consideration in this case there is no such expression in terms. *533A similar doctrine Vas announced in Brinckerhoff v. Lawrence (2 Sandf. Ch. 442). Therein the Roby case is cited with approval. The declaration therein was like the present, limited in its operative force to events which might happen subsequently to the death of the declarant. These cases applied the common-law rule, and while they are authoritative declarations of the effect of this instrument at common law, they are not controlling in its construction at the present time for the reason that the force and effect of an instrument of renunciation is now governed by the provisions of section 203 of the Negotiable Instruments Law (Laws of 189^, chap. 612). It reads ¡' “ The holder may expressly renounce his rights against any party to the instrument before, at or after its maturity. An absolute and unconditional renunciation of his rights against the principal debtor made at or after the maturity of the instrument discharges the instrument. But a renunciation does not affect the rights of a holder in due course without notice. A renunciation must be in writing unless the instrument is delivered up to the person primarily liable thereon.”
This statute was taken from an act passed by the British Parliament in 1882, known as the Bills of Exchange Act (45 & 46 Viet. chap. 61, § 62). It has been quite generally adopted in various States of the American Union. Its provisions are as follows:
“ (1) When the holder of a bill at or after its maturity absolutely and unconditionally renounces his rights against the acceptor, the bill is discharged.
“ The renunciation must be in writing, unless the bill is delivered up to the acceptor.
“ (2) The liabilities of any party to a bill may in like manner be renounced by the holder before, at, or after its maturity; but nothing in this section shall affect the rights of a holder in due course without notice of the renunciation.”
It is readily seen that these two statutes in character and import are alike. The only difference is change in the form of phraseology, but it affects neither the sense nor the construction. A single case has arisen in England under the provisions of this statute (Matter of George, L. R. 44 Ch. Div. 627, decided in 1890). Therein it appeared that the testator desired to have destroyed a note for £2,000, given by Mrs. Francis. Search was made for the same *534that it might be destroyed, but it could not" be found. At the instance of the decedent, the nurse in attendance upon him wrote at his dictation : “ 30th August, 1889. It is by Mr. George’s dying wish that the cheque (sic) for £2,000 money lent to Mrs. Francis be destroyed as soon as found.” The nurse added to this declaration the words: “ Mr. George is perfectly conscious and in his sound mind. (Signed, Eurse T.) ” This transaction took place two or three hours before death. The testator therein left a will, in which he bequeathed to Mrs. Francis, his niece, the sum of £6,000. The executors of the will declined to pay the bequest in full, and thereupon the legatee brought an action to determine the question as to whether the promissory note had been duly canceled. The court, under the provisions of the statute above quoted, determined that the renunciation was insufficient to discharge the note. Upon the case there ¡iresented I should be .disposed to hold that it amounted, within the terms of the act, to an unconditional renunciation of 'the rights of the testator against the maker of the note. The expression rthat it was the testator’s wish that it be destroyed would seem to '.constitute an announced declaration to destroy the instrument, and :.as such it was a clear expression of a renunciation of his rights to ..enforce it. In the declaration of renunciation it is stronger than -¿the instrument relied upon in the present case. •
There is some obscurity in the provisions of our statute. In its 1st sentence it provides for the renunciation of the rights of the holder against any party to the instrument which may be made before, at or after its maturity. In the 2d sentence it provides for an absolute and unconditional renunciation of the rights of the holder against the principal debtor at or after the maturity of the instrument, which discharges the instrument. The 1st relates to the party; the 2d to the instrument. It is somewhat difficult to see how there could be an absolute discharge of a party to an instrument without discharging the instrument as an obligation so far as he is-concerned. We do not clearly perceive why this distinction should have been made. It is immaterial, however, to the rights of the parties to the present action. The instrument of renunciation contains no ex-press declaration of the testator to renounce his rights in the note against the party, or of his right to enforce it as a subsisting obligation. The expression is: “I wish (the note) to be *535■cancelled in case of my death.” ■ There is nothing in these words which can be construed as expressing a renunciation of any rights, ■either against the party or upon the instrument. Had it been delivered to the defendant during the lifetime of the testator it would not have precluded the latter at any time upon maturity from enforcing the note. There is nothing indicating an intent upon his part not to enforce it during his lifetime. There was no delivery of it to anybody, and while doubtless it was sufficiently authenticated to accomplish a renunciation, it had no operative effect whatever, as it did not fall within the statute or comply with its terms.
In principle, the question raised by this case has been decided by this court. (Dimon v. Keery, 54 App. Div. 318.) Therein the plaintiff’s intestate loaned to the defendant a sum of money, taking her promissory note in writing, wherein she agreed to pay the same, with interest, on demand. At the time the note was delivered the testator indorsed thereon the words: “ At my death the above note becomes null and void. Stephen C. Dimon.” Dimon continued to retain possession of the note and the defendant paid interest thereon, but no principal. Dimon died about three years after the execution and delivery of the note. In an action to enforce the same by his administrator the defendant was held liable thereon, ak the indorsement was a mere declaration by the payee of the note as to his intention concerning it, but that it was insufficient as constituting either a gift of money or an agreement to discharge it as an obligation. The court therein did not discuss the statute which is here the subject of consideration. It is manifest, however, that the declaration indorsed upon the note was not a renunciation of the' liability of the maker during the lifetime of the deceased, or of any renunciation of the obligation of the instrument, and as it did not constitute a gift or an agreement, it neither fell within the terms of the statute nor exempted the defendant for either reason from liability thereon. In the instrument relied upon in this case, so far as the direction for cancellation in the event of death and a command to his heirs to obey his wish and follow his orders, the language is no stronger than the indorsement upon the back of the note in the Dimon case. Nor is it as strong, because the language there used was a declaration that the note at death “ becomes null and void.” Here there is simply the expression of a wish to *536have it canceled and a direction to the heirs to obey the wish, consequently the Dimon case becomes a direct and controlling authority in the disposition of this controversy. As there was no valid renunciation of the right of the testator to enforce the, -note against the party, or of renunciation from liability upon the instrument, and as nothing contained in the declaration otherwise operates to relieve the defendant from liability, it follows that the note remains a valid and subsisting obligation.
The judgment enforcing it should, therefore, be affirmed, with costs.
Van Brunt, P. J., O’Brien, Ingraham and Laughlin, J J., concurred.
Judgment affirmed, with costs.